Citation Nr: 1451166	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014, the Veteran communicated an intent to reopen claims of service connection for hearing loss and tinnitus.  As no action has been taken on these claims, they are referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA examination in April 2014.  Since then, treatment records from the Veteran's in-service hospitalization for left knee septic arthritis have been received.  As the examiner did not have the opportunity to review these service treatment records, a new VA examination must be scheduled, particularly since these records shed light on the nature of the infection, which the April 2014 examiner stated was "undetermined" and because they show more extensive in-service treatment for a left knee condition than was noted by the April 2014 VA examiner.

Also, in his June 2014 informal hearing presentation, the Veteran, by his authorized representative, asserted for the first time that his current diagnosis of left knee osteoarthritis may be caused or aggravated by his service-connected diabetes mellitus.  Proper notice with respect to service connection on a secondary basis must be provided, and the examination scheduled on remand must address this new contention.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence necessary to substantiate a claim for service connection on a secondary basis.  

2.  Obtain VA treatment records since January 2012.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee disability is related to his active service.  The examiner must consider the service treatment records showing that the Veteran was hospitalized from January 1969 to February 1969 for septic arthritis of the left knee, following an injury to the left knee in December 1968.   

If not, then the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee disability is CAUSED BY or AGGRAVATED BY his service-connected diabetes mellitus.  In providing this opinion, the examiner must address the significance, if any, of the medical literature cited to by the Veteran's representative in the June 2014 informal hearing presentation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.






_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



